     Case: 1:20-cv-02427 Document #: 64 Filed: 08/28/20 Page 1 of 1 PageID #:5467




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                      Case No. 20-cv-02427
               Plaintiff,
v.                                                    Judge John Robert Blakey

BESTEVERNEVER.CLUB, et al.,                           Magistrate Judge M. David Weisman

               Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Christian Dior

Couture, S.A. (“Plaintiff” or “Dior”) hereby dismisses this action with prejudice as to the following

Defendant:

                Defendant Name                                          Line No.
               Shop5365325 Store                                          278

Dated this 28th day of August 2020.           Respectfully submitted,

                                              /s/ Allyson M. Martin
                                              Amy C. Ziegler
                                              Justin R. Gaudio
                                              Allyson M. Martin
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080 / 312.360.9315 (facsimile)
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              amartin@gbc.law
                                              Attorneys for Plaintiff Christian Dior Couture, S.A.
